Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145175                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CONNIE G. RODENHISER and JEANNIE                                                                        Brian K. Zahra,
  RODENHISER, Co-personal Representatives                                                                            Justices
  of the ESTATE OF ELLEN S. MULLIN,
              Plaintiffs-Appellants,
  v                                                                SC: 145175
                                                                   COA: 303192
                                                                   Kalamazoo CC: 2009-007804-DZ
  RENE MARCO DUENAS,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2012                  _________________________________________
           p0917                                                              Clerk